Citation Nr: 0627016	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-44 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
cervical spine disability.  In June 2006, the veteran 
testified at a Travel Board hearing at the RO.  

This decision addresses the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a cervical spine disability.  The issue of the 
merit of the claim for service connection for a cervical 
spine disability is the subject of the remand that follows at 
the end of the decision.  


FINDINGS OF FACT

1.  The RO denied service connection for a cervical spine 
disability in April 2002, and the veteran did not appeal.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 2002 RO decision that denied service connection 
for a cervical spine disability is final.  38 U.S.C.A. § 7105 
(West 2002).  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for a cervical spine disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The RO initially denied service connection for a cervical 
spine disability in September 1971.  The RO denied 
applications to reopen the claim in October 1975 and November 
1983.  An April 2002 RO decision reopened the veteran's claim 
and denied service connection for a cervical spine disability 
on a de novo basis.  Those decisions were not appealed and 
are considered final.  38 U.S.C.A § 7105.  

The evidence considered at the time of the April 2002 RO 
decision included the veteran's available service personnel 
records; his service medical records; post-service private 
and VA treatment records, including examination reports; and 
the veteran's own statements.  The RO denied service 
connection for a cervical spine disability on the basis that 
the evidence did not support a finding that the veteran 
incurred a chronic cervical spine disability while on active 
duty.  The RO noted that the veteran did not report any neck 
injury or symptoms while in service and that there was no 
objective evidence of a chronic neck condition until 1975, 
some five years after the veteran's separation from service.  

The veteran's service medical records did not show complaints 
of or treatment for cervical spine problems.  Such records 
did refer to treatment for a left shoulder injury.  

A post-service September 1970 VA general medical examination 
report, just months after the veteran's separation from 
service, did not refer to a cervical spine disability.  

Subsequent post-service private and VA treatment records 
showed treatment for variously diagnosed cervical spine 
problems.  An August 1975 statement from R. W. Turino, D.C., 
noted that the veteran was seen in August 1975 with a 
complaint in the cervical spine region and that he sincerely 
believed the condition was service-connected.  The veteran 
reported that the injury occurred at the same time that he 
hurt his left shoulder.  It was noted that the veteran was 
involved in an automobile accident two years previously, but 
that he claimed he had no adverse symptoms following the 
accident.  It was further reported that X-rays revealed a 
right oblique foraminal occlusion between the third and 
fourth cervical and the fourth and fifth cervical as well as 
an atlas segment that appeared to be side-slipped to the 
left.  

A June 1983 statement from T. G. Rumney, M.D., indicated that 
the veteran was seen for pain and grinding in his neck and 
left shoulder.  It was noted that the veteran reported that 
he was wrestling with a friend when he was in the service in 
Vietnam and that he fell landing on his left shoulder and 
experienced what sounded like a lateral extension injury to 
the neck.  It was noted that X-rays revealed what appeared to 
be degenerative changes in the joints of the Luschka, C3-C4, 
primarily.  

A January 2002 VA treatment entry noted that the veteran had 
neck pain with an onset in Vietnam in 1969.  The assessment 
included neck pain, probably degenerative disc disease.  

A March 2002 VA orthopedic examination report noted that the 
veteran's claims folder was not available for review.  The 
diagnoses included chronic cervical strain with degenerative 
arthritis confirmed by radiographs in January 2002 and 
residuals of left shoulder trauma with history of a fracture.  
The examiner commented that he was unable, based upon the 
evidence of record and the history provided by the veteran, 
to associate the cervical spine condition to the service-
connected left shoulder condition.  

The February 2003 lay statement from a soldier who served 
with the veteran in Vietnam, essentially supported his 
contention that he hurt his cervical spine during service.  

The evidence received since the April 2002 RO decision 
includes additional service personnel records: additional 
private and VA treatment records, including examination 
reports; pictures submitted by the veteran; a February 2003 
Buddy statement; and statements and testimony from the 
veteran.  

The private and VA treatment records contain evidence of 
treatment for variously diagnosed cervical spine problems, 
including recent treatment for such disorders.  Several VA 
treatment records included a history provided by the veteran 
of a cervical spine injury during his period of service.  

A February 2003 Buddy statement from a soldier with whom the 
veteran served in Viet Nam relates an incident in which the 
veteran was injured during a mortar attack.

A June 2006 private statement from B. R. Turino, D.C., noted 
that the veteran was seen in his office for an acute 
exacerbation of a chronic cervical spine injury.  Dr. Turino 
stated that he reviewed the records from his father's 
treatment of the veteran beginning in August 1975 and the 
records of his treatment with him starting in May 2006.  Dr. 
Turino indicated that it was his opinion that it was 
reasonable to assume that the chronic condition the veteran 
was currently being treated for was a result of the injuries 
that he received while in the service in February 1968 or 
March 1968.  Dr. Turino noted that he was unaware of any 
other exacerbation between 1975 and the present and that the 
veteran was now being treated for the same basic condition as 
in the 1970s.  

The Board finds that the February 2003 Buddy statement 
relating an injury during service and the June 2006 statement 
from B. R. Turino, D.C. opining that the veteran's current 
disability resulted from an in-service injury , is evidence 
that is both new and material.  This evidence is considered 
credible for the purpose of determining whether new and 
material evidence has been submitted.  

As the claim was previously denied on the basis that the 
evidence did not support a finding that the veteran incurred 
a chronic cervical spine disability while on active duty, the 
Board finds that such evidence is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate his claim, and raises a reasonable possibility 
of substantiating the claim.   Accordingly, the claim for 
service connection for a cervical spine disability must be 
reopened.  

To the extent there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue given the Board's favorable 
decision in the case.  


ORDER

The claim for service connection for a cervical spine 
disability is reopened, and to this extent only, the benefit 
sought on appeal is granted.  





REMAND

As the Board has determined that the previously denied claim 
for service connection for a cervical spine disability has 
been reopened by new and material evidence, the claim must be 
reviewed on a de novo basis.  Manio v. Derwinski, 1 Vet.App. 
140 (1991).


The veteran has not been afforded a VA examination, after a 
review of the entire claims folder, with an etiological 
opinion as to his claim for service connection for a cervical 
spine disability.  

Additionally, at the June 2006 Board hearing, the veteran 
testified that he received VA treatment for cervical spine 
problems in the early 1970s.  However, the actual VA facility 
where he received such treatment was listed as inaudible.  
Although there are VA examinations of record dated in 
September 1970, September 1975, and October 1983, the only VA 
treatment reports of record are dated from January 2002.  As 
additional VA records may be available, an attempt should be 
made to obtain them.  See Bell v. Derwinski, 2 Vet.App. 611 
(1992); 38 C.F.R 3.159(c).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Ask the veteran to identify all VA 
medical providers who have examined or 
treated him for cervical spine problems.  
Then obtain copies of the related medical 
records which are not already in the 
claims folder.  

2.  Schedule a VA examination to determine 
the nature and etiology of the claimed 
cervical spine disability.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should diagnose 
all current cervical spine disabilities.  
Based on a review of historical records 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of any 
diagnosed cervical spine disabilities, 
including any relationship with the 
veteran's period of service.  

3.  Thereafter, review the veteran's claim 
for service connection for a cervical 
spine disability (on a de novo basis).  If 
the claim is denied, issue a supplemental 
statement of the case to the veteran 
(through his fiduciary) and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


